t c memo united_states tax_court hung n nguyen petitioner v commissioner of internal revenue respondent docket no filed date bruce e gardner for petitioner roger w bracken for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner’s motion for an award of administrative and litigation costs filed pursuant to sec_7430 and rules through petitioner seeks an award of dollar_figure in respect of all section references are to the internal_revenue_code as amended however references to sec_7430 are to such continued respondent’s deficiency determination of dollar_figure after concessions by respondent the issues for decision are as follows whether respondent’s position in the administrative and court proceedings was substantially justified whether petitioner unreasonably protracted the administrative and court proceedings whether the administrative and litigation costs claimed by petitioner are reasonable neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioner’s motion see rule a we therefore decide the matter before us based on the record that has been developed to date background petitioner resided in hyattsville maryland at the time that his petition was filed with the court petitioner timely filed a federal_income_tax return for the continued section in effect at the time that the petition was filed unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure all amounts have been rounded respondent concedes petitioner substantially prevailed see sec_7430 and petitioner satisfies the applicable net_worth requirement see sec_7430 taxable_year on his return petitioner listed his filing_status as head_of_household and he claimed dependency_exemptions for two children lilly phan and anna phan the earned_income_credit and the child_tax_credit petitioner also claimed a refund of tax in the amount of dollar_figure petitioner’s return was selected for examination by letter dated date the examination letter respondent proposed to change petitioner’s filing_status from head_of_household to single and allow only the standard_deduction for the latter filing_status and disallow the two dependency_exemptions the earned_income_credit and the child_tax_credit concurrently respondent requested specific information and documentation from petitioner to substantiate the filing_status dependency_exemptions earned_income_credit and child_tax_credit as claimed on his return on date petitioner responded to the examination letter by mailing various documents to respondent this material included a birth registration notice not a birth certificate for lilly phan a birth certificate for anna phan a social_security card for each child a purported lease and a letter from lamont elementary_school regarding lilly phan’s enrollment neither of the birth records for the two children identified petitioner as their father after reviewing this material respondent concluded that the information submitted was insufficient to verify the items under examination in response to the documents provided by petitioner on date a second letter was sent to petitioner advising him that additional information would be required respondent enclosed with the letter a form 866-a explanation of items and requested additional information respondent indicated that petitioner was considered a foster parent because he was not identified as the father on the two birth records he provided as such respondent specifically requested in part documents to verify that the two children lived with petitioner for the entire taxable_year and that they were placed with petitioner by an authorized agency in response to respondent’s second letter petitioner provided respondent with a handwritten document which stated that petitioner was the foster father to the two children who resided in the same household as their mother and petitioner by a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure the deficiency was attributable to the adjustments proposed in respondent’s date letter ie change in petitioner’s filing_status from head_of_household to single with a concomitant change in the during the administrative_proceeding petitioner had also indicated to respondent that he was in fact the foster father to the two children amount of the standard_deduction and disallowance of the two dependency_exemptions the earned_income_credit and the child_tax_credit on date petitioner retained his present counsel on date petitioner filed a petition for redetermination with this court see sec_6213 petitioner placed the entire amount of the deficiency in dispute assigning error to each of the adjustments made by respondent in the notice_of_deficiency petitioner alleged among other things that he was the natural father of the two claimed dependents on date petitioner’s counsel sent additional documentation to respondent this included the same information previously sent by petitioner as well as a copy of petitioner’s tax_return petitioner also provided an uncertified affidavit of parentage5 for each child which indicated that he was their natural father the uncertified affidavits were signed by petitioner and dated date after reviewing the documentation provided by petitioner respondent did not alter his position the affidavit of parentage is a form provided by the state of maryland the annotated code of maryland family law article sec affidavit of parentage provides in part that an executed affidavit of parentage constitutes a legal finding of paternity subject_to the right of any signatory to rescind the affidavit in writing within days after execution of the affidavit on date respondent filed an answer in the answer respondent denied all of petitioner’s assignments of error including that petitioner was the natural father of the two claimed dependents on date petitioner filed a motion for summary_judgment on the ground that petitioner is the natural father of lilly phan and anna phan and that he is otherwise properly entitled to the head_of_household filing_status and the claimed dependency_exemptions earned_income_credit and child_tax_credit on date respondent filed with the court a notice of objection to petitioner’s motion for summary_judgment together with a supporting memorandum in the objection respondent maintained that petitioner had failed to substantiate that he was entitled to the head_of_household filing_status and to the claimed deductions and credits on date respondent requested a certified copy from the registrar of vital records for the state of maryland of any documents filed by petitioner with respect to the paternity of lilly phan and anna phan on date respondent received certified copies of the affidavits of parentage and birth certificates from the state of maryland for both lilly phan and anna phan a hearing was held on petitioner’s motion for summary_judgment on date following the hearing with this court respondent forwarded the certified copies of the affidavits of parentage and birth certificates to the assigned appeals officer after receiving these documents respondent settled the case within weeks on date petitioner filed his motion for an award of costs on date respondent filed an objection to petitioner’s motion for an award of costs thereafter on date petitioner filed a reply and on date respondent filed a response discussion we apply sec_7430 as amended by congress in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_727 the certified copies of the affidavits of parentage are signed by the state registrar of vital records with the following declaration i hereby certify that the attached is a true copy of a record on file in the division of vital records the certified copies of the affidavits are stamped valid only with impressed seal sec_7430 was amended most recently by congress in the community renewal tax relief act of crtra publaw_106_554 sec stat 2763a-647 the amendment which is effective on the date of enactment of crtra date affects only sec_7430 and is purely clerical in nature a requirements for a judgment under sec_7430 under sec_7430 a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding sec_7430 and b similarly a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of administrative or litigation costs under sec_7430 rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court_proceeding see sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 respondent concedes that petitioner has satisfied the requirements of sec_7430 petitioner will nevertheless fail to qualify as the prevailing_party if respondent can establish that respondent’s position in the administrative and court proceedings was substantially justified sec_7430 b substantial justification the commissioner’s position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood supra pincite n the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner’s position was reasonable given the available facts and circumstances at the time that the commissioner took his position maggie mgmt co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner's concession does remain a factor to be considered 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice_of_deficiency sec_7430 the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition 930_f2d_759 9th cir affg an unpublished decision of this court sher v commissioner supra pincite see sec_7430 ordinarily we consider the reasonableness of each of these positions separately in order to allow the commissioner to change his position maggie mgmt co v commissioner supra pincite citing huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on another ground t c memo in the present case however we need not follow this approach because respondent’s position was essentially the same in the administrative and court proceedings see maggie mgmt co v commissioner supra pincite more specifically respondent’s position was that petitioner had failed to substantiate his entitlement to head_of_household filing_status and the standard_deduction for that filing_status and dependency_exemption deductions earned_income_credit and child_tax_credit in respect of his children deductions and credits are matters of legislative grace 292_us_435 89_tc_816 the same may be said of a tax-favored filing_status such as head_of_household see d’anjou v commissioner tcmemo_1992_138 taxpayers are required to substantiate the deductions and credits that they claim by maintaining records necessary to establish both the taxpayers’ entitlement to such items and the proper amount thereof sec_6001 43_tc_824 sec_1_6001-1 income_tax regs see rule a 503_us_79 290_us_111 segel v commissioner supra 65_tc_87 affd per curiam 540_f2d_821 5th cir goertler v commissioner tcmemo_2003_136 commissioner’s position was substantially justified as taxpayers had failed to substantiate deductions for personal exemptions see also sec_7491 and b a taxpayer’s self-serving declaration is no ironclad substitute for the records that the law requires see weiss v commissioner tcmemo_1999_17 see also 28_tc_1034 a taxpayer's income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir factual determinations are required in order to decide whether a taxpayer is entitled to head_of_household filing_status see sec_2 a dependency_exemption deduction see sec_151 and sec_152 an earned_income_credit see sec_32 or a child_tax_credit see sec_24 we have held that whenever the resolution of adjustments requires factual determinations the commissioner is not obliged to concede those adjustments until the commissioner has received and has had a reasonable period of time to verify adequate substantiation for the matters in question see huynh v commissioner tcmemo_2002_110 gealer v commissioner tcmemo_2001_180 and cases cited therein o’bryon v commissioner tcmemo_2000_379 and cases cited therein cooper v commissioner tcmemo_1999_6 based on the facts available to respondent at the time the notice_of_deficiency was issued and the answer was filed as well as long-standing legal precedent regarding the availability of tax deductions and credits respondent’s position had a reasonable basis in both law and fact and therefore was substantially justified see maggie mgmt co v commissioner t c pincite when respondent filed his answer he had not received documentation sufficient to substantiate petitioner’s head_of_household filing_status dependency deductions and credits petitioner contends that it was unreasonable for respondent to require adequate substantiation for the adjustments in issue because so petitioner alleges sufficient substantiation had been previously provided however none of the information provided by petitioner prior to the issuance of the notice_of_deficiency identified petitioner as the natural father of the two children for instance the birth records petitioner provided did not indicate the father of the two children the social_security cards lease and elementary_school letter likewise failed to offer any indication that petitioner was the children’s natural father additionally the affidavits of parentage provided by petitioner after filing his petition and prior to respondent’s answer were uncertified and offered no indication that they had been filed by petitioner with the state of maryland thus at the time that respondent filed his answer the uncertified affidavits provided by petitioner were nothing more than self-serving assertions petitioner’s return was also merely a self-serving declaration therefore the documents provided by petitioner while helpful did not overcome respondent’s position we note further that when respondent finally received certified affidavits and birth certificates that identified see eg sec_2 an unmarried taxpayer will qualify for head_of_household status if among other requirements he maintains as his home a household that is the principal_place_of_abode of a daughter for more than one-half of the taxable_year sec_24 a qualifying_child for the purpose of the child_tax_credit includes an individual who is among other requirements the taxpayer’s daughter or an eligible_foster_child sec_32 a qualifying_child for purposes of the earned_income_credit includes an individual who is among other requirements the taxpayer’s daughter or an eligible_foster_child sec_152 a b a dependent for purposes of claiming a dependency_exemption deduction includes an individual who is among other requirements the taxpayer’s daughter an individual who has as his principal_place_of_abode the taxpayer’s home and is a member of the taxpayer’s household or the taxpayer’s foster_child petitioner as the natural father of lilly phan and anna phan the documentation was considered by respondent’s appeals_office and a basis of settlement was reached within weeks thereafter in view of the foregoing we hold that respondent’s position in the administrative and court proceedings was substantially justified in so holding we have considered other arguments made by petitioner for a contrary result and found those arguments to be without merit c remaining requirements of sec_7430 because respondent’s position in the administrative and court proceedings was substantially justified we need not decide whether petitioner exhausted his administrative remedies whether petitioner unreasonably protracted the proceedings or whether the administrative and litigation costs claimed by petitioner are reasonable in amount d conclusion in conclusion we hold that petitioner is not entitled to an award of administrative and litigation costs in order to reflect the foregoing an appropriate order and decision will be entered
